DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 15 December 2021. As directed by the amendment: claims 1-4, 6, 7, 9, and 11 have been amended; claims 12-15 have been cancelled; and no claims have been added. Thus, claims 1-11 are presently pending in this application. Applicant’s amendments have overcome each and every objection and 112(b) made in the previous office action. 
Response to Arguments
Applicant’s arguments, see page 10, filed 15 December 2021, with respect to Evans et al (US 2001/0056258) in view of Walker et al (US 5651775) have been fully considered and are persuasive.  The 35 U.S.C. §103 rejection of claims 1 and 10 has been withdrawn. 
Claim Objections
Claims 1, 7, and 10 are objected to because of the following informalities:  
In claim 1, line 7, “an external control device” should be “the external control device” of line 2
In claim 1, line 20, “a predefined combinations of visual identifiers” should be “[[a]] predefined combinations of visual identifiers” (delete “a”)
In claim 1, page 5, line 8, “represent a predefined combination of visual identifiers” should be “represent at least one of the predefined combinations of visual identifiers,” in reference to the “predefined combinations of visual identifiers” of line 20
In claim 1, page 5, line 12, “the paring confirmation” should be “the pairing confirmation”
In claim 7, line 3, “combinations of first and a second visual identifiers” should be “combinations of the first visual identifier and the second visual identifier”
In claim 7, line 4, “at least one predefined combination of a first visual identifier and a second visual identifier” should be “the at least one predefined combination of the first visual identifier and the second visual identifier”
visual identifier or the second visual identifier” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “predefined combinations of visual identifiers in respect of at least one predefined combination of a first visual identifier and a second visual identifier” is indefinite because it is unclear if (a) the term “in respect of” means that the predefined combinations are exclusively “at least one predefined combination of a first visual identifier and a second visual identifier” or if only some of the predefined combinations need to be “at least one predefined combination of a first visual identifier and a second visual identifier;” and (b) if “a first visual identifier and a second visual identifier” are the same as the “first visual identifier” and the “second visual identifier” defined in lines 4 and 8 respectively. The scope of the limitation “in respect of” cannot be properly defined for the term “a predefined combinations of visual identifiers” because it is unclear if the terms “predefined combinations of visual identifiers” and “at least one predefined combination of a first visual identifier and a second visual identifier” are merely equivalent phrases or if there are different sets of information intended to be denoted by “predefined combinations of visual identifiers” versus “at least one predefined combination of a first visual identifier and a second visual identifier.” Similarly, because line 22 newly introduces “a first visual identifier and a second visual identifier,” it is unclear if the first and second visual identifiers are required to be the first and second visual identifiers of lines 4 and 8 respectively. For examination 
Regarding claim 1, the limitation “the predefined combination” of page 5, line 10, is indefinite because it is unclear if “the predefined combination” is any of the “predefined combinations of visual identifiers” of page 4 line 20 OR if it is the “at least one predefined combination” of line 21. As interpreted above, these two limitations are being interpreted as different sets of information so it is unclear which specific set is being referred to. For examination purposes, either interpretation will be considered as anticipating the limitation “the predefined combination.”
Claims 2-11 are rejected for incorporating the above indefinite limitations due to their respective dependencies on claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783